                     Case 1:18-cv-10836-PGG Document 54 Filed 05/16/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________ District of __________


                          Gottesfeld                           )
                             Plaintiff                         )
                                v.                             )      Case No. 18-cv-10836
                            Hurwitz                            )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendants Hurwitz, Anderson, Tatum, and Bussonich                                                            .


Date:          05/16/2019                                                             /s/ Alexander J. Hogan
                                                                                         Attorney’s signature


                                                                                        Alexander J. Hogan
                                                                                     Printed name and bar number
                                                                                       U.S. Attorney's Office
                                                                                       86 Chambers Street
                                                                                       New York, NY 10007

                                                                                               Address

                                                                                   alexander.hogan@usdoj.gov
                                                                                            E-mail address

                                                                                          (212) 637-2799
                                                                                          Telephone number

                                                                                          (212) 637-2686
                                                                                             FAX number
